DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/06/2022 has been entered and fully considered by the examiner.

Response to Amendment
The amendment of 05/03/2022 has been entered and fully considered by the examiner.
Claims 14, 20-22, 28 and 29 are amended. Claims 1-13, 15-18, 23-26 and 30-45 are canceled. Claims 14, 19-22, and 27-29 are currently pending in the application with claims 14 and 22 being independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 8016759, 8403855, 9055920, 9259209, 10321891, 10456111 has been reviewed and is accepted. The terminal disclaimer has been recorded.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/857,860, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claims 14 and 22 are not supported by either the specification of instant application or the specification of the parent applications with regards to : “the processor being configured to adjust a plurality of TGC values each of which corresponds to different depth positions of the ultrasound image from each other, wherein the first TGC value corresponding to the first depth position is adjusted only by the first touch input and a second TGC value corresponding to the second depth is adjusted only the second depth touch input”.  since the claims are more specific that the specifications as filed in the parent application(s), the earliest date to which applicant is entitles for claims 14 and 22 and all dependent claims is 04 April 2018. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14, 19, 20-22, 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 14 and 22 set forth: “the processor being configured to adjust a plurality of TGC values each of which corresponds to different depth positions of the ultrasound image from each other, wherein the first TGC value corresponding to the first depth position is adjusted only by the first touch input and a second TGC value corresponding to the second depth is adjusted only the second depth touch input.”  
the above recited limitation is a computer-implemented functional limitation and in order to comply with the 112(a) written disclosure, the specification should disclose an algorithm and the necessary steps or flow charts that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. However, the specification fails to disclose any steps/flow charts or algorithm on how the computer implemented steps are performed. As a result, the claims are considered not to be supported by the specification and are considered to be new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, 20-22, 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 14 and 22 set forth in line prior to last and in the last line of the claims, the term “the first touch input” and the “second touch input”. However, earlier the claims recite: “receive… user’s single touch input”. It is indefinite and unclear when we have only one touch input how the claim is referring to the first and second touch inputs. As a result, the claims are considered to be indefinite as the metes and bounds of the claims are not clear. for the purposes of the examination, it is assumed that the first/second touch input is referring to the first/second touch input points instead.
Claims 19, 20, 21, and 27-29 depend upon indefinite claims 14 and 22 and are therefore considered to be indefinite as well due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14, 21, 22, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roncalez et al. (U.S. Publication No. 2011/0043434) hereinafter “Roncalez”.
Regrading claims 14 and 22, Roncalez discloses an ultrasound system and corresponding method of controlling it [see abstract of Roncalez] including:
a probe [probe 3; see FIG. 1 and [0006] of Roncalez] configured for transmitting and ultrasound signal to an object and receiving echo signals reflected from the object [see [0006] of Roncalez]  
a touch panel [see [0067] element 12 in FIG. 1 is a touch screen].  
Wherein the probe comprises a signal processing unit and a processor. [processing module 10; see[0017], [0068] and FIG. 1]
wherein the processor is configured to 
generate an ultrasound image based on the echo signals [see [0068] of Roncalez] and cause the touch panel to display the image over image area [the duplicate image is sent to the touch screen 12; see [0068]]  
receive, via the touch panel, a user’s single touch input to overlap the ultrasound image to cross the reference information [[see [0070] of Roncalez] wherein the user’s single touch input [see [0079] of Roncalez]] comprises a first touch input point and a second touch input point on the touch panel [it is inherent that every single touch input would include a beginning point and an end point corresponding to the first and second touch input points], and the first touch input and the second touch input point correspond to a first depth position and a second depth position from the first depth position of the ultrasound image, respectively [see FIG. 2 of Roncalez showing that the second and first touch points correspond to first and second depth different from each other]; and 
in response to the user’s single touch input, adjust a plurality of TGC values each of which corresponds to different depth positions of the ultrasound image from each other [see FIG. 1 and [0029] and [0078]]
 wherein a first TGC value corresponding to the first depth position is adjusted only by the first touch input and a second TGC value corresponding to the second depth position is adjusted only by the second touch input. [see [0078]-[0079] of Roncalez]
Regarding claim 21 and 29, Roncalez further discloses that the reference information is displayed in a form of a solid line [See FIG. 2 of Roncalez; the lines corresponding to each reference line is a solid line].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 14, 19, 20-22, 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roncalez et al. (U.S. Publication No. 2011/0043434) hereinafter “Roncalez”.
Regarding claims 20 and 28, Roncalez discloses all the limitations of claim 14 and 22 above.[see rejection of claims 14 and 22]
Roncalez discloses that the reference line is displayed in form of a solid line [see FIG. 2 of Roncalez] and does not expressly disclose that the reference information is displayed in a form of a dotted line.
However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processor of Roncalez and make it configured such that the reference line is displayed in the form of a dotted line instead of a solid line. Doing so would have been a design choice with no consequences in the operation of the device. In Re Rose, 105 USPQ 237 (CCPA 1955).

Claims 14, 19, 20-22, 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roncalez et al. (U.S. Publication No. 2011/0043434) hereinafter “Roncalez”.
Regarding claims 19 and 27, Roncalez discloses all the limitations of claim 14 and 22 above. [see rejection of claims 14 and 22]
Roncalez does not expressly disclose that the processor is configured to update the image signals simultaneously with the gain adjustments. 
Vara further discloses that the processor is configured to update the image signals simultaneously with the gain adjustments [see the paragraph bridging column 7 and 8 of Vara]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processor of Roncalez and make it configured to update the image signals simultaneously with the gain adjustment according to the teachings of Vara in order to produce the effects of changing the gain to the user in real time and provide a feedback in real-time allowing accurate decisions by the operator. Doing so would have been applying a known technique of presenting the gain in real-time to a system ready for improvement resulting in predictable and improved results and would have been obvious to an ordinarily skilled in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793 

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793